09/28/2021



                                                                               Case Number: DA 21-0370




     IN THE SUPREME COURT OF THE STATE OF MONTANA


                               No. DA 21-0370

 HAMLIN CONSTRUCTION AND                      )
 DEVELOPMENT COMPANY INC., a                  )
 Montana Corporation; JERRY HAMLIN            )
 and BARBARA HAMLIN, Individually             )
 and as TRUSTEES OF THE HAMLIN                )
 FAMILY REVOCABLE LIVING                      )
 TRUST,                                       )
              Plaintiffs and Appellants,      )
        vs.                                   )
                                              )
 MONTANA DEPARTMENT OF                        )
 TRANSPORTATION; JOHN DOES 1-                 )
 5; JANE DOES 1-5; ABC ENTITIES,              )
 ORGANIZATIONS OR AGENCIES 1-                 )
 5,                                           )
                                              )
                 Defendants and Appellees.    )


      GRANT OF EXTENSION TO PLAINTIFFS/APPELLANTS
                TO FILE THEIR OPENING BRIEF
_______________________________________________________________

      Pursuant to Rule 26(1), M.R. App. P., Plaintiffs/Appellants are given an

extension of time until November 8, 2021, to prepare, file, and serve their

Opening Brief.

c: Stefan T. Wall/Denny K. Palmer
   Curt Drake
   Christian T. Nygren/Hannah C. Woolsey
                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                      September 28 2021